Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Bryan M. Gallo (Reg. #59,814) on January 31, 2022.

The application has been amended as follows: 
Claims 1 and 4 have been amended as follows:
1. (Currently amended) An axial flow fan device comprising: a first axial flow fan; and a second axial flow fan, the first axial flow fan and the second axial flow fan being coupled with each other in a direction of an axis, wherein 
the first axial flow fan includes a first impeller and a first casing, the first impeller including a plurality of blades, the first casing accommodating a first motor which rotates the first impeller, 
the first casing includes 
a first peripheral wall formed to surround an outer periphery of the first impeller, 

first engagement portions each having a stepped portion in a radial direction, two sets of the first engagement portions being provided at positions which protrude outward in the direction of the axis from the first base portion, and which are symmetrical with respect to the axis, 
the second axial flow fan includes a second impeller and a second casing, the second impeller including a plurality of blades, the second casing accommodating a second motor which rotates the second impeller, and 
the second casing includes 
a second peripheral wall surrounding an outer periphery of the second impeller, at least a portion of an outer peripheral surface of the second peripheral wall being formed into an arc shape about the axis, 
a second base portion provided on a bottom surface of the second peripheral wall to support the second motor, and 
second engagement portions each having a stepped portion in the radial direction, two sets of the second engagement portions being provided on the outer peripheralPage 2 of 9App. No.: 16/881,371Response file: January 21, 2022 Response to Office action dated October 25, 2021surface of the second peripheral wall at positions which are symmetrical with respect to the axis, 
wherein the first casing includes a first engagement flange portion provided to protrude outward in the direction of the axis from a front surface of the first base portion,
the first engagement flange portion comprises an inner peripheral surface formed into a substantially arced shape about the axis along the second peripheral wall, and 
wherein the second casing includes a second engagement flange portion, 
the second engagement flange portion comprises the outer peripheral surface provided on the second peripheral wall, a stepped portion connected to the second engagement portion in the circumferential direction, a joint portion for contacting an end surface of the first engagement flange portion and a protruding portion extending circumferentially from an axial end portion of the joint portion, 
the protruding portion is formed to protrude outward in the direction of the axis from a front surface of the second base portion, 
the second engagement portion formed protruding to radially outward from the outer peripheral surface, which are provided on the outer peripheral surface of the second peripheral wall at positions which correspond to the first engagement portions in the circumferential direction, 
with rotation of the first casing and the second casing in the circumferential direction with an end surface of the first casing and an end surface of the second casing contacted with each other, the first engagement portions get over the second engagement portions, thus being engaged with the second engagement portions so that positions of the first engagement portions and positions of the second engagement portions in the circumferential direction are fixed, and 
the protruding portion of the second engagement flange portion and the first engagement flange portion overlap each other in the direction of the axis in a state 
4. (Currently amended) The axial flow fan device according to claim 1, wherein the first engagement flange portion has a through hole which penetrates in the direction of the axis, and 
the through hole is penetrated by a fastening member only in the state where the first engagement flange portion and second engagement flange portion overlap in the direction of the axis.
These changes have been made in order to provide antecedent basis (claim 1) and to correct typographical errors (claim 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/Primary Examiner, Art Unit 3745